Citation Nr: 0326762	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-24 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left axilla scar.

4.  Entitlement to service connection for a left wrist scar.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On February 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated the veteran for left foot, 
left wrist, hearing loss, and left axilla 
disorders during the period from July 
1975 to the present.  Obtain records from 
each health care provider the veteran 
identifies.  

2.  Contact the veteran for information 
concerning the claimed helicopter 
accidence onboard ship.  He should be 
requested to provide an approximate time 
so that ship's logs may be obtained, if 
possible, to verify the incident.

3.  Contact, with the veteran's 
assistance, his Reserve unit to ascertain 
periods of Active and Inactive duty for 
training.  He should provide such 
information as the location of the unit, 
any Reserve service number, and other 
such information as needed to obtain 
information concerning periods of Reserve 
duty (as distinguished from just 
membership in the Reserve during which no 
training took effect.

4.  If he provides sufficient detail, 
contact the National Personnel Records 
Center (NPRC), or any other appropriate 
State or Federal agency and attempt to 
verify through daily logs, personnel 
records, and other appropriate records 
whether an plane or helicopter collision 
occurred aboard the U.S.S. Independence.  
Copies of any documentation regarding the 
details of the claimed incident, showing 
the veteran's involvement, including any 
incident report, should be obtained and 
associated with the claims file.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

5.  Make arrangements for a VA 
audiometric and ear, nose, and throat 
examination.  All indicated tests should 
be conducted and all clinical findings 
should be reported in detail.  After 
reviewing the claims folder and examining 
the veteran, the examiner(s) should enter 
opinions on the following:

a.  Is there currently defective 
hearing?

b.  What is the significance, if 
any, of the 40 decibel loss reading 
recorded at 6000 hertz on the 
separation examination in July 1975?  
Specifically, is this indicative of 
the onset of hearing loss in that 
ear, is it an isolated abnormal 
reading, or is it a variant of 
normal?

c.  Is it possible, and if so, with 
what degree of certainty, to opine 
as to whether any current hearing 
loss had its etiology during 
service?  Specifically, is it 
possible to say that the hearing 
loss found is consistent with noise 
exposure, or is it the type of 
hearing loss caused by some other 
factor(s) such as disease or 
advancing age?

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





